On Petition foe a Eehearing.
Bicknell, C. C.
The appellant’s counsel says, “ Waiving-all other points, I submit that the court below should have set aside the verdict as not sustained by sufficient evidence.”
But the only question for this court in such cases is, was there evidence tending to sustain the verdict? In the present case there was such evidence; therefore the verdict can not be disturbed. Ft. Wayne, etc., R. R. Co. v. Husselman, 65 Ind. 73.
The petition for a rehearing ought to be overruled.
Per Curiam. — The petition is overruled.